Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The cancellation of claims 10-12 and 14-19 and the amendments to claims 1, 4, 5 and 8 in the response filed on 28 May, 2021 are acknowledged. 
Claims 1-9 and 13 remain pending in the application. 
Claims 10-12 and 14-19 are cancelled. 
Claims 1-9 and 13 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Applicant's amendments to claims 4 and 8 to overcome the 35 USC § 112 rejections of the previous action are acknowledged, and some rejections are withdrawn.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 2, the claim reads “the expandable dissecting member is 
In the reply of 28 May, 2021, on page 6 applicant argues that “permanently affixed” should be interpreted in this fashion with no lack of clarity. However, the applicant has not provided any argument as to why this is not unclear. As such, this argument is found to be unconvincing and the rejection under 112 (b) is kept. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horne (US PGPUB 2006/0264708) in view of Ishikawa et al. (USPN 6,306,081).
In regards to claim 1, Horne discloses an endoscope for facilitating a medical procedure by creating an anatomic space in or adjacent a target bodily tissue to be imaged [Fig.1, para.32; it could be used as such simply by placement through a flexible 
a flexible, elongate tubular member [110, Fig.1, para.32] having a distal end [distal end thereof, Fig.1] and defining a central lumen [112, Fig.1, para.32], the tubular member further including at least one imaging channel [channel holding 108, Fig.1, para.32] extending longitudinally therethrough, the at least one imaging channel including a visualization system [108, Fig.1, para.32] for conveying an image from the distal end of the tubular member to a user, 
wherein a wall [106, Figs.1, 4, para.32, 38] of the tubular member is defined by an inner circumferential surface [surface surrounding exit of 112/liner 120, Figs.1, 4] and an outer circumferential surface [either surface abutting outer tube as in Fig.4, or the outer peripheral surface of the endoscope, Figs.1, 4], and wherein the at least one imaging channel is embedded in the wall [Figs.1, 4, para.32, 38]. 
However, Horne does not positively disclose an expandable dissecting member coupled to the distal end of the tubular member, wherein the expandable dissecting member defines a channel in fluid communication with the central lumen of the tubular member, wherein 
the distal end of the elongate tubular member is axially spaced apart from and not flush with an opening of the channel of the expandable dissectinq member located at the distal end portion of the expandable dissectinq member; wherein a distal end portion of the expandable dissecting member obtains a toroidal shape when the expandable dissecting member is expanded such that the distal end portion encircles, and overhanqs, the distal end of the elonqate tubular member.
Ishikawa teaches an endoscope [Figs.2-3, all device portions except 15-16] 
the distal end of the elongate tubular member is axially spaced apart from and not flush with an opening of the channel of the expandable dissectinq member [opening at distal end of 12, Fig.2] located at the distal end portion of the expandable dissectinq member; 
wherein a distal end portion of the expandable dissecting member obtains a toroidal shape when the expandable dissecting member is expanded such that the distal end portion encircles, and overhanqs, the distal end of the elonqate tubular member [Figs.2-3].
Ishikawa teaches that the expandable dissecting member is provided in this fashion for the purposes of enlarging the available observation space for the endoscope [abstract, col.3 ll.50-65] and expanding the body cavity [col.3 ll.59-60].
Therefore it would have been obvious to one having ordinary skill in the art to modify the endoscope disclosed by Horne to have an expandable dissecting member in accordance with the teachings of Ishikawa. This would be done for the purposes taught above. 
In regards to Claim 2, Horne in view of Ishikawa teaches the endoscope of claim 1, however does not positively disclose that the expandable dissecting member is See the above 112(b) rejection of claim 2] to the distal end of the tubular member. 
It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the endoscope as taught by Horne in view of Ishikawa such that the expandable dissecting member is permanently affixed to the distal end of the tubular member, because Applicant has not disclosed that this provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with detachable expandable dissecting member as taught by Horne in view of Ishikawa, because it provides enlargement of the available observation space for the endoscope and expands the body cavity, and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Horne in view of Ishikawa.
Therefore, it would have been an obvious matter of design choice to modify the endoscope of Horne in view of Ishikawa to obtain the invention as specified in the claim. 
In regards to Claim 3, Horne in view of Ishikawa teaches the endoscope of claim 1, wherein the expandable dissecting member is a compliant balloon [Ishikawa: Figs.1-3]. 
In regards to claim 4, Horne in view of Ishikawa teaches the endoscope of claim 1, wherein the at least one imaging channel comprises first [channel containing 108, Figs.1, 4] and second imaging channels [channel containing 104, Figs.1, 4] and wherein the visualization system further comprises: 
an imaging element [Horne: 108, para.32] disposed within the first imaging channel; and 

wherein each of the first and second imaging channels is disposed circumferentially about the central lumen of the tubular member [Horne: Fig.1]. 
In regards to claim 5, Horne in view of Ishikawa teaches the endoscope of claim 1, wherein each of the first and second imaging channels is embedded within, and extends longitudinally through, the wall [Horne: 106, Figs.1, 4, para.32, 38] of the tubular member.
In regards to claim 8, Horne in view of Ishikawa teaches the endoscope of claim 1, wherein a field of view of the visualization system does not include a distal portion of the expandable dissecting member [Ishikawa: when the distal portions of the expandable dissecting member are retracted, Fig.1. Also note that “a field of view” may refer to a subset of the total field of view. In any of these cases, at least part of the expandable dissecting member are not in the field of view of the visualization system.].
In regards to Claim 9, Horne in view of Ishikawa teaches the endoscope of claim 1, wherein a distal end portion of the expandable dissecting member forms a concave surface [Ishikawa: inner surface of 12, Fig.3] out of which a field of view of the visualization system extends distally. 
Claims 6-7 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horne (US PGPUB 2006/0264708) in view of Ishikawa et al. (USPN 6,306,081) and Mourlas et al. (US PGPUB 2004/0097788).
	In regards to claim 6, Horne in view of Ishikawa teaches the endoscope of claim 4, however does not positively teach wherein the imaging element is an optical fiber. 

	Mourlas teaches an endoscope [Figs.1a-c] with an expandable dissecting member [50, Fig.1b, para.63] coupled to the distal end of a flexible, elongate tubular member [12, Figs.1a-c, para.7, 65], where the tubular member comprises a first imaging channel [20d, Fig.1c, para.86] with an imaging element therein [64, Fig.1c, para.86, 87, 89], where the imaging element is an optical fiber [para.86].
	Mourlas teaches that the imaging is provided as an optical fiber for the purpose of generating a resolved image of desired resolution at the proximal end of the optical fiber [para.86, 87]. 
Therefore it would have been obvious to one having ordinary skill in the art to modify the endoscope taught by Horne in view of Ishikawa such that the imaging element is an optical fiber in accordance with the teachings of Mourlas. This would be done for the purpose taught above, as well as providing a way for the imaging element to optically transmit images through the elongate tubular member.
	In regards to claim 7, Horne in view of Ishikawa teaches the endoscope of claim 4, however does not positively teach wherein the lighting element comprises a structure selected from the group consisting of an incandescent light source, a light-emitting diode, and an optical fiber. 
	Further, Horne in view of Ishikawa does not particularly teach what the lighting element is. 
	Mourlas teaches an endoscope [Figs.1a-c] with an expandable dissecting member [50, Fig.1b, para.63] coupled to the distal end of a flexible, elongate tubular 
	Mourlas teaches that the lighting element is provided as an optical fiber for the purpose of delivering light out the distal tip of the endoscope and past the tip of the expandable dissecting member [para.88]. 
Therefore it would have been obvious to one having ordinary skill in the art to modify the endoscope taught by Horne in view of Ishikawa such that the lighting element is an optical fiber in accordance with the teachings of Mourlas. This would be done for the purpose taught above, as well as the predictable result of providing light for endoscopic imaging. 
In regards to claim 13, Horne in view of Ishikawa teaches the endoscope of claim 1, however does not positively teach wherein the endoscope is a microendoscope. 
Mourlas teaches an endoscope [Figs.1a-c] with an expandable dissecting member [450, Fig.6, para.94] coupled to the distal end of a flexible, elongate tubular member [412, 430, Fig.6, para.7, 94, 108], where the tubular member comprises at least one imaging channel [channel holding 462, Fig.6] including a visualization system [462, Fig.6, para.94], wherein the endoscope is a microendoscope [para.95; With a diameter less than about 3mm, this is a microendoscope according to the applicant’s disclosed definition.].
Therefore it would have been obvious to one having ordinary skill in the art to modify the endoscope taught by Horne in view of Ishikawa to be a microendoscope in 
Response to Arguments 
Rejection under 35 USC 103 – Horne (US PGPUB 2006/0264708) in view of Ishikawa et al. (USPN 6,306,081)
Argument:
In regards to the amended claim 1, the applicant argues that Ishikawa does not teach a toroidal balloon, instead teaching an annular, cylindrical balloon [in the applicant's arguments dated 28 May, 2021, page 9 line 13 to page 10 line 6]. 
Response:
The examiner respectfully disagrees. 
Plainly, in Figs.2-3, the annular, cylindrical expandable dissecting member of Ishikawa is toroidal. 
Thus, this argument is found to be unconvincing. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (ie. further interpretation of the art, new combinations of art) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AARON B FAIRCHILD/Examiner, Art Unit 3795